Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 1 of 8 Page ID #:2882
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 2 of 8 Page ID #:2883




                                          Edward Gartenberg




                                           Lynn M. Dean
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 3 of 8 Page ID #:2884
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 4 of 8 Page ID #:2885
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 5 of 8 Page ID #:2886
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 6 of 8 Page ID #:2887
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 7 of 8 Page ID #:2888
Case 2:17-cv-07251-FMO-E Document 68 Filed 10/18/19 Page 8 of 8 Page ID #:2889




                                          Edward Gartenberg




                                           Lynn M. Dean
